Citation Nr: 1826002	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was previously before the Board in May 2015 and November 2016.  In May 2015, the Board remanded the appeal for further development.  In November 2016, the Board denied the appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 order, the Court granted a Joint Motion for Remand (JMR), and vacated and remanded the Board's November 2016 decision.  As to the May 2015 remand, the Board notes that there has been substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, his tinnitus is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reported that he was exposed to noise trauma during service, and experienced high pitched ringing in both ears after close proximity to mortar explosions, armored tank firings and small arms firing with no hearing protection.  In an April 2009 audiology note, he reported that his tinnitus first appeared in 1966 following exposure to more than 100 rounds of mortar fire in service.  His military occupational specialty was as a Track Vehicle Mechanic and as a Gunner.  See DD 214, Certification of Release or Discharge from Active Duty; Military Personnel Record.  Consequently, noise exposure is conceded.  The May 2009 and November 2012 opinions are given less probative weight because the examiners could not provide an opinion on whether the Veteran's tinnitus was related to service without resorting to speculation since the claim file was not available for review at the time.  While the examiner in the June 2013 addendum opinion opined that it is less likely as not that the Veteran's tinnitus is related to military noise exposure, this opinion is given less probative weight because it relies on the absence of records demonstrating tinnitus and does not consider the Veteran's noise exposure around mortar explosions, tank firings and small arms.  The Board attempted to afford the Veteran another VA audiology examination in January 2016; however, the Veteran failed to show up and has not attempted to reschedule the examination.  The RO attempted to contact the Veteran to determine the reason(s) he failed to report for this examination, but was unsuccessful in reaching the Veteran and rescheduling the examination.  Therefore, the Board must rely on the available evidence of record.  As such, the Board is left with the Veteran's competent lay statements of tinnitus in service and since, and three inadequate VA opinions.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is related to his military service and service connection is warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


